Case 0:21-cv-61514-RKA Document 1 Entered on FLSD Docket 07/23/2021 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                            CASE NO.:

 SHANNA BYNES,

                Plaintiff,

 v.

 PORTFOLIO RECOVERY ASSOCIATES,
 LLC,

                Defendant.

 _________________________________________/

                                     NOTICE OF REMOVAL

        PLEASE TAKE NOTICE THAT on this date, Defendant Portfolio Recovery Associates,

 LLC, by and through its undersigned counsel, hereby removes the above-captioned matter to the

 United States District Court for the Southern District of Florida, Ft. Lauderdale Division, from the

 County Court of the Seventeenth Judicial Circuit in and for Broward County, Florida and in

 support thereof avers as follows:

        1.      Defendant Portfolio Recovery Associates, LLC is a defendant in a civil action

 originally filed on or about June 19, 2021, in the County Court of the Seventeenth Judicial Circuit,

 in and for Broward County, Florida, titled Shanna Bynes v. Portfolio Recovery Associates, LLC

 and docketed to Case No. COCE-21-032537.

        2.      This removal is timely under 28 U.S.C. § 1446(b) as Defendant received service of

 process on June 23, 2021.

        3.      Pursuant to 28 U.S.C. § 1446, attached hereto are copies of all process, pleadings

 and orders received by Defendant in the state court action.
Case 0:21-cv-61514-RKA Document 1 Entered on FLSD Docket 07/23/2021 Page 2 of 3




        5.      The United States District Court for the Southern District of Florida, Ft. Lauderdale

 Division, has original jurisdiction over this action pursuant to 28 U.S.C. § 1331, in that Plaintiff

 has filed claims against Defendant alleging violations of the Fair Debt Collection Practices Act,

 15 U.S.C. § 1692, et seq.

        6.      On this date, Defendant provided notice of this Removal to counsel for Plaintiff

 and to the County Court of the Seventeenth Judicial Circuit in and for Broward County, Florida.

        WHEREFORE, Defendant respectfully removes this case to the United States District

 Court for the Southern District of Florida.

                                       MESSER STRICKLER, LTD.


                               By:     /s/ John M. Marees, II
                                       LAUREN M. BURNETTE, ESQUIRE
                                       FL Bar No. 0120079
                                       JOHN M. MAREES II, ESQUIRE
                                       FL Bar No. 069879
                                       12276 San Jose Blvd.
                                       Suite 718
                                       Jacksonville, FL 32223
                                       (904) 527-1172
                                       (904) 683-7353 (fax)
                                       lburnette@messerstrickler.com
                                       jmarees@messerstrickler.com
                                       Counsel for Defendant

 Dated: July 23, 2021
Case 0:21-cv-61514-RKA Document 1 Entered on FLSD Docket 07/23/2021 Page 3 of 3




                                CERTIFICATE OF SERVICE

        I certify that on July 23, 2021, a true copy of the foregoing document was served as

 follows:

  Via U.S. Mail Postage Prepaid:
  Jibrael S. Hindi, Esq.
  Thomas J. Patti, Esq.
  Law Offices of Jibrael S. Hindi, PLLC
  110 SE 6th Street, Suite 1744
  Fort Lauderdale, FL 33301
  jibrael@jibraellaw.com
  tom@jibraellaw.com
  Counsel for Plaintiff



                                      MESSER STRICKLER, LTD.


                              By:     /s/ John M. Marees, II
                                      LAUREN M. BURNETTE, ESQUIRE
                                      FL Bar No. 0120079
                                      JOHN M. MAREES II, ESQUIRE
                                      FL Bar No. 069879
                                      12276 San Jose Blvd.
                                      Suite 718
                                      Jacksonville, FL 32223
                                      (904) 527-1172
                                      (904) 683-7353 (fax)
                                      lburnette@messerstrickler.com
                                      jmarees@messerstrickler.com
                                      Counsel for Defendant

 Dated: July 23, 2021
